DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/23/2021 have been entered. 

This communication is a notice of allowability in response to amendment and remarks filed on 8/23/2021.  Claims 2-7, 10-13, 15-19, and 22-29 are allowed.


                                            Response to Amendment
The amendment submitted on 8/23/2021 cancelled claim 1, 9, 14, 21. Claim 8, 20, has been previously cancelled. Claims 2-7, 10-12, 15-19, 22, 24, and 26-27 were amended. New claims 28-29 are added.  Claims 2-7, 10-13, 15-19, and 22-29 are examined and allowed.




Allowable Subject Matter
Claims 2-7, 10-13, 15-19, and 22-29 are deemed to be allowed in light of the amendments and arguments submitted on 8/23/2021. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to any outstanding issues cited. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments presented on page 13-19 (Remarks filed on 8/23/2021) are deemed to be persuasive as the combination of elements, as a whole, and in light of Applicant’s Specification ([0080-0081, 0097-00100]), recite a specific way of optimizing market channel utilization based on the optimized variable ratio spend and 

After reviewing the Applicant’s disclosure as well as the amended claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention integrates the judicial exception into a practical application.

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following improvements to the computer-related technology or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    


Additionally, upon further search, and for the reasons presented by Applicant, claims 2-7, 10-13, 15-19, and 22-29 are deemed to be allowable over the prior art of record.


Schuetze al. (US 2005/0065967), 
Nukala et al. (US 2014/0279078),
Lavorgna et al. (US 2002/0184043),
Allouche (US 2019/0251593),
Tuchman et al. (US Patent 9760910), 
Jacobsson (US Patent 9501530)
Atli et al. (US 2015/0058119),
Naveitt et al. (US Patent 8078617),
Liao et al. (US 2009/0006360)
Kaufmann (US 2016/0156579),
Kulkarni et al. (US 2018/0189822), and
Chan et al. (US 2007/0027901).

The Examiner notes that the closet prior art of Schuetze et al. (US  2005/0065967), 
teaches processing tokenized data received from a business process and the tokenized data is then grouped to form a group of clusters using various clustering algorithms.  The template is then created with the help of the identified low frequency term and the tokenized data.   
However, Schuetze is silent about that creating the templates based on determination of a performance metric for digital marketing channels employed by the businesses, in the manner as recited in independent claim 28 and 29. 


Lavorgna et al. (US 2002/0184043) discloses creation of customizable spreadsheet/template for different business units, based on the data entered by the user and the performance level of a business can be indicated based on the captured business-related data. However, Lavorgna is completely silent about creation of the web page- based metric template is based on performance metrics of the marketing channels employed for the business, in the manner as recited in independent claim 28, 29. 

Nukala teaches describing an advertiser bid management system. The bid-management system recommends changes to bidding strategies and pull data about an advertiser's ad campaigns. The data pulled includes information such as date, targeting criteria used in the advertisement, impressions, clicks, bids, quality score, conversions, cost, revenue, etc. Once the data is pulled, the bid- management system estimates a bidding metric for each targeting criteria. Nukala further describes that any of the regression models can be used to generate a metric.  Once the bidding metric is estimated, optimal bids or adjustments to bid strategy is made based on the suitable algorithm or model. 



The closed referenced but not cited prior art Allouche (US 2019/0251593) teaches generating targeted advertising campaigns and lead profile optimization for a business-to-business (B2B) company.                           
Allouche further discloses generation and test campaign creation, while also further optimizing a cost per lead (CPL) metric by testing the campaign offers using A/B testing, indirect testing, probabilistic testing, and comparative testing.   More specially, machine learning (ML) or artificial intelligence (AI) modules may be deployed within the METADATA server, where a recommendation engine on auto-pilot makes assumptions based on past information from marketing automation and advertising accounts, and proposes campaigns automatically. Campaign recommendations or templates may thus be provided to the user.

However, Allouche does not suggest 
 “wherein using the one or more machine learning techniques comprises implementing one or more regression models to learn determining optimized variable ratio spend and corresponding delta changes to conversion numbers for the one or more digital marketing channels, by continuously adjusting the corresponding delta changes to adjust a new spend ratio”, as recited in independent claim 28, 29.


Additionally, the Examiner has conducted an NPL (Non-Patent Literature) search, and the other reference the Examiner considered is “B. K. Pak, B. Mocan, S. Y. Yoldaş and N. Baz, "Development of Autonomous Intelligent System for Google Ads," 2018 Thirteenth International Conference on Digital Information Management (ICDIM), 2018, pp. 102-107, doi: 10.1109/ICDIM.2018.8847128.                                               .                     

The NPL describes an autonomous systems for digital marketing agencies using various metrics and making optimization for different objectives. The modules include advertisement text optimization, ROI optimization, conversion optimization and profit optimization. The intelligent decision support system is operated on more than 15,000 advertisement campaigns at defined periods. 
The NPL further describes advertisement campaigns which had adequate number of impressions and conversions in the determined time period were filtered. A target profit rate was defined for each advertisement campaign by the firm. Although the profit ratio of advertisement campaign was higher than the target profit ratio, if loss impression share is higher than a determined threshold value then keyword bids are increased. In other words, by increasing the budget of an already profitable advertisement, better rank and increased profit is aimed. If the profit ratio is less than the target profit ratio for an advertisement, profit is increased by decreasing product and keyword bids with the aim of decreasing costs. 
However, it fails to disclose and/or suggest the possible allowable subject matter of the claimed invention. 

determining, for each of the plurality of businesses, a current digital marketing performance metric from the received business performance data, wherein the current digital marketing performance metric includes individual performance metrics for each of the one or more digital marketing channels employed by the corresponding business...
creating a cluster template for each of the one or more digital marketing channels in the cluster, wherein the cluster template for each digital marketing channel is created by mathematically combining the individual performance metrics associated with the corresponding digital marketing channel for each of the plurality of businesses within the cluster...
mathematically combine the cluster templates to create a plurality of target marketing templates;
using one or more machine learning techniques to create a predictor campaign template, based on the collected historical data related to the plurality of cluster templates, wherein, each of the plurality of the cluster templates include captured variable ratio spend, a call conversions number, an email conversions number, a sale conversion number, a total conversions number, a call return on investment, an email return on investment, a sale return on investment, and a total average return on investment, 
wherein using the one or more machine learning techniques comprises implementing one or more regression models to learn determining optimized variable ratio spend and corresponding delta changes to conversion numbers for 
as required in independent claim 28, 29.

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

As such, claims 2-7, 10-13, 15-19, and 22-29 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  
The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/SUN M LI/Primary Examiner, Art Unit 3681